Citation Nr: 1215565	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  10-04 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh




INTRODUCTION

The Veteran served on active duty from July 1972 to September 1975 as well as during periods of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the RO in New Orleans, Louisiana.  

In September 2011, the Veteran appeared for a hearing before the undersigned.  A transcript of the proceeding is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection for bilateral knee disorder was initially denied in a September 1976 rating decision.  The Veteran did not appeal; and, the rating decision became final.  38 U.S.C.A. § 7105 (West 2002).

In October 2004, the Veteran filed a claim to reopen his claims of service connection for bilateral knee disorder.  In an April 2005 rating decision, the RO determined that new and material evidence had not been received to reopen the claims.  The Veteran did not file a notice of disagreement.  However, in February 2006, VA received additional evidence that included his Reserve service treatment records.  Reports of medical history dated in July 1975 and December 1975 reflect the Veteran's complaints of a trick or locked knee.  A December 1975 report of medical history indicates that the Veteran had knee surgery.  Along those lines, a March 1977 report of medical history indicates that the Veteran had a knee operation at Keesler Air Force Medical Center at the age of 23.  

Under VA regulations, if VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA must reconsider the claim.  38 C.F.R. § 3.156(c) (2011).  This regulation comprehends official service department records which presumably have been misplaced and have now been located and forwarded to VA. Id.  In essence, the finality of any previous decision is vitiated by the association of additional, pertinent service department records, and the claim must be reconsidered.  See id.

The above referenced service records were not previously considered in the April 2005 rating decision, and they are pertinent because they demonstrate symptomatology immediately post-service as well as relevant knee surgery for which hospital records have not been obtained.  Given the submission of the new service record, the claim must be reconsidered without regard to the previous final denials.  38 C.F.R. § 3.156(c).

VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

As noted above, the newly added service treatment records indicate that there may be outstanding service hospital records from Keesler Air Force Medical Center regarding knee surgery at the age of 23, approximately in 1975 or 1976.   Those records should be obtained.

Additionally, the Veteran has not been provided a VA examination for his bilateral knee disorder.  In this case, service treatment records demonstrate complaints of bilateral knee pain.  Post-service treatment records indicate diagnoses of a diagnosis of bilateral patella subluxation since 1976.  Additionally, in November 2001, he was diagnosed with suprapatellar joint effusion, chondromalacia patella, and mild-prepatellar soft tissue swelling.  He states that he has been experienced chronic knee pain since active service.  However, because the Veteran is not competent to relate his currently diagnosed bilateral knee disorders to his in-service complaints, and such relationship remains unclear to the Board, the Board finds that a VA examination and etiology opinion is necessary in order to fairly decide the Veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the Veteran should be offered the opportunity to identify any private treatment records that would support his claim.  Additionally, any relevant, outstanding VA outpatient treatment records should also be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any outstanding private treatment records that may be available, including records from 1983 and 1984 that he identified during his hearing before the Board.  Upon receipt of any authorization and consent forms, request the records.  Any negative response should be noted. 

2.  Obtain outstanding service hospital records from Keesler Air Force Medical Center related to the Veteran's knee surgery in 1975 or 1976. 

3.  Obtain any outstanding VA outpatient treatment records related to a knee disorder, from the Louisiana Veterans HCS from June 2008 to the present. 

4.  Upon receipt of the foregoing records, afford the Veteran the appropriate VA examination to determine the nature, extent, onset and etiology of his current bilateral knee disorder.  The entire claims file, to include a complete copy of this Remand must be made available to the physician designated to examine the Veteran.  All indicated studies should be performed and all findings should be reported in detail.

The examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed bilateral knee disorder had its onset in or is related to service.  The review of the claims file should be noted in the examination report.  The report of the examination should include discussion of the Veteran's documented medical history and assertions, including continuity of symptomatology since service.  For purposes of this examination, the examiner is directed to assume, based on the evidence currently of record, that the Veteran has experienced chronic knee pain since separation from service.   The examiner should also address the significance, if any, of the Veteran's documented in-service evaluations for bilateral knee pain.  

The rationale for all opinions expressed should be provided in a legible report. If the examiner cannot provide a requested opinion without resorting to mere speculation such should be stated with supporting rationale.

5.  After the above actions have been completed, readjudicate the Veteran's claims.  If any claim remains denied, issue the Veteran a supplemental statement of the case, and afford him the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


